NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      __________

                                     No. 12-2892
                                     __________

                          UNITED STATES OF AMERICA

                                           v.

                                 TOM ELLIOTT, III,
                                                Appellant
                                   __________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                       (D.C. Criminal No. 1-00-cr-00119-002)
                       District Judge: Honorable Yvette Kane

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 22, 2013

          BEFORE: JORDAN, ALDISERT, and NYGAARD, Circuit Judges


                                (Filed: April 30, 2013)

                                      __________

                             OPINION OF THE COURT
                                   __________

NYGAARD, Circuit Judge.

      Appellant Tom Elliott pleaded guilty to violating the terms of his supervised

release order and was sentenced to nine months of imprisonment to be served
consecutively with a one hundred and forty-month sentence imposed on the same day for

other federal crimes. Elliott filed a timely appeal.1 His counsel, Laurence C. Kress, Esq.,

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), representing that there

were no nonfrivolous issues to present on appeal and asking leave to withdraw as

counsel. Counsel explained that, based on his review, there was no basis for challenging

the revocation proceeding or Elliott’s plea.

       In light of the District Court’s finding that Elliot knowingly and voluntarily

pleaded guilty to the underlying drug charges, counsel asserts herein that there was no

ground on which to challenge the validity of the guilty plea to the supervised release

violation.2 We agree. Nor was there any basis, in counsel’s view, to question the

procedural or substantive reasonableness of the sentence imposed. Counsel pointed out

that the guideline range was correctly calculated and that Elliott’s sentence was at the low

end of that range. Furthermore, the District Court fully considered the § 3553(a)

sentencing factors and explained its reasons for imposing the sentence at the bottom of

the guideline range. We see no error, procedural or substantive, in the District Court’s

sentence.

       We therefore conclude that counsel has adequately fulfilled his obligations under

Anders. See United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). In accordance


1
 The District Court exercised jurisdiction under 18 U.S.C. §§ 3231 and 3583(e)(3). We
have jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
2
  Counsel filed an Anders brief relating to Elliott’s conviction on the underlying drug
conviction at No. 12-2812. On April 17, 2013, a panel of this Court affirmed the
judgment of conviction and granted counsel’s motion to withdraw.
                                               2
with Anders, we have independently reviewed the record in this case and have found no

meritorious issues for appeal.3 Accordingly, we will affirm the judgment of the District

Court. We also grant counsel’s request to withdraw. Finally, we certify that the issues

presented in the appeal lack legal merit and do not require counsel to file a petition for a

writ of certiorari with the United States Supreme Court. We will grant counsel’s motion

to withdraw in a separate order.




3
 We note that, consistent with Third Circuit L.A.R. 109.2(a), counsel served a copy of
his Anders brief upon Elliott. Also, the Clerk’s Office notified Elliott of his right to file
his own pro se brief. We have received no such submission from Elliott.

                                               3